Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on March 29, 2021 is acknowledged. 
3.	Claims 1-20 are pending in this application.
4.	Claims 1-20 are allowed in this office action.


Priority
5.	English translation of foreign priority document filed on March 29, 2021 is acknowledged. Therefore, the foreign priority date has been perfected. The priority date of instant application is to KR 10-2017-0111211, filed on 8/31/2017.

Withdrawn Objections and Rejections
6.	Objection to the abstract is hereby withdrawn in view of Applicant’s amendment to the abstract.
7.	Objection to the drawings is hereby withdrawn in view of Applicant’s filing replacement sheet on March 29, 2021.
8.	Rejection of claims 9-12 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is hereby withdrawn in view of Applicant’s amendment to the claims.
9.	Rejection of claims 2, 4-6, 8, 14, 16-18 and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is hereby withdrawn in view of Applicant’s 
10.	Rejection of claims 1, 3, 5 and 7 on the judicially created basis that it contains an improper Markush groupings of alternatives, is hereby withdrawn in view of Applicant’s amendment to the claims.
11.	Rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-8 and 13-15 of copending Application No. 16/497056, is hereby withdrawn in view of amendment to the claims of copending Application No. 16/497056, filed on April 15, 2021.

EXAMINER’S AMENDMENT
12.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Susan Michaud on April 15, 2021.

Claim 5 has been amended as follows: 

5. (Currently amended) A pharmaceutical composition for 

Claims 1-4 and 6-20 as set forth in the amendment filed on March 29, 2021.

Claims 1-20 are allowed.



REASONS FOR ALLOWANCE
13.	The following is an examiner’s statement of reasons for allowance: A peptide consisting of the amino acid sequence of SEQ ID NO: 1 having skin condition improvement activity, optionally wherein (a) the N-terminus of the peptide is linked to a protecting group, or (b) the C-terminus of the peptide is modified, a cosmetic composition comprising the same, a pharmaceutical composition comprising the same, a food composition comprising the same, and a method of improving a skin condition of a subject comprising administering the peptide consisting of SEQ ID NO: 1, a cosmetic composition, a pharmaceutical composition, and a food composition comprising the same are both novel and unobvious over the cited prior art. The closest prior art to instant SEQ ID NO: 1 is Alexandrov et al (US Patent No. 8344211, cited in the previous office action). Alexandrov et al teach a 104mer protein having a 91.3% sequence identity to instant SEQ ID NO: 1 (see SEQ ID NO: 45777, residues 81-87). Alexandrov et al does not teach nor motivate to alter the SEQ ID NO: 45777 to arrive at instant SEQ ID NO: 1.



CONCLUSION
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JULIE HA/Primary Examiner, Art Unit 1654